

115 S2307 IS: Labor Rights for Development Act of 2018
U.S. Senate
2018-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2307IN THE SENATE OF THE UNITED STATESJanuary 16, 2018Mr. Menendez (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require countries to comply with certain labor standards to be eligible for the Generalized
			 System of Preferences, and for other purposes.
	
 1.Short titleThis Act may be cited as the Labor Rights for Development Act of 2018.
		2.Labor standards for beneficiary developing countries
 (a)In generalSection 502(b)(2)(G) of the Trade Act of 1974 (19 U.S.C. 2462(b)(2)(G)) is amended to read as follows:
				
 (G)(i)(I)Such country has not established, in law and in practice, the following rights as defined by the International Labour Organization:
 (aa)Freedom of association. (bb)The effective recognition of the right to collective bargaining.
 (cc)The elimination of all forms of compulsory or forced labor. (dd)The effective abolition of child labor and the prohibition on the worst forms of child labor.
 (ee)The elimination of discrimination in respect of employment and occupation. (ff)Acceptable conditions of work with respect to minimum wages, hours of work, and occupational safety and health.
 (II)Such country does not provide reasonable access to the appropriate United States officials to investigate and monitor compliance with the rights specified in subclause (I), including by ensuring full, independent access to work sites, workers, and managers for the completion of monitoring visits.
 (ii)During the 5-year period beginning on the date of the enactment of the Labor Rights for Development Act of 2018, clause (i) shall not apply to any country that— (I)is making continual progress toward establishing laws that are fully consistent with the rights specified in subclause (I) of that clause; and
 (II)does not have in effect laws that prohibit the exercise of any of those rights.. (b)Publication of information on labor standardsThe President shall publish, on a publicly available Internet website—
 (1)annually until the end of the 5-year period described in clause (ii) of section 502(b)(2)(G) of the Trade Act of 1974, as amended by subsection (a), a description of the continual progress made by each country toward meeting the requirements of that section; and
 (2)at the end of that 5-year period, a certification with respect to whether or not each country has met such requirements.
 (c)Conforming amendmentsSection 502(c) of the Trade Act of 1974 (19 U.S.C. 2462(c)) is amended— (1)in paragraph (5), by striking the semicolon and inserting ; and;
 (2)in paragraph (6)(B), by striking ; and and inserting a period; and (3)by striking paragraph (7).
 3.Authorization of appropriations for labor capacity buildingThere are authorized to be appropriated to the Department of Labor, for each of the fiscal years 2018 through 2020, $20,000,000 for the Bureau of International Labor Affairs, to be available to assist countries in meeting the labor obligations described in section 502(b)(G)(i)(I) of the Trade Act of 1974, as amended by section 2.
 4.RegulationsThe United States Trade Representative, in consultation with the Secretary of Labor, shall prescribe such regulations as may be necessary—
 (1)to provide for the receipt of public petitions from any person at any time with respect to the compliance of countries with the labor obligations described in section 502(b)(G)(i)(I) of the Trade Act of 1974, as amended by section 2;
 (2)to provide for a thorough and expeditious review of such petitions by the Bureau of International Labor Affairs of the Department of Labor;
 (3)to provide a written rationale in the Federal Register supporting any decisions made with respect to such petitions; and
 (4)to provide for the timely withdrawal, suspension, or limitation of duty-free treatment, at a national or industry level, as appropriate, under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) for violations of the labor obligations described in section 502(b)(G)(i)(I) of the Trade Act of 1974, as amended by section 2, by a beneficiary developing country under that title.